ACCEPTED
                                                                                                        12-14-00158
                                                                                         TWELFTH COURT OF APPEALS
                                                                                                      TYLER, TEXAS
                                                                                               1/12/2015 12:43:11 PM
                                                                                                       CATHY LUSK
                                                                                                              CLERK

                            CASE NO.: 12-14-00158-CR CR
                         Trial Court Case Number: 007-0505-13
                                                                              FILED IN
RICKY NEAL, JR.,                                                       12th COURT OF APPEALS
Appellant,                                                  THE TWELFTH COURT         OF
                                                                            TYLER, TEXAS
                                                            APPEALS, TYLER   DIVISION
                                                                       1/12/2015 12:43:11 PM
                                                                            CATHY S. LUSK
                                                                                Clerk
    vs.

THE STATE OF TEXAS,
Appellee.


  APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE INITIAL BRIEF

        TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, the Appellant, RICKY NEAL, JR., in the above-styled and

numbered cause, by and through the undersigned counsel, and files this Motion for

Extension of Time to File Initial Brief in accordance with Texas Rule of Appellate

Procedure 10.5(b). In support thereof, the undersigned would show this Honorable Court

as follows:

    1. A Smith County jury returned a verdict of guilty against Appellant for the offense of

murder on May 21, 2014. The 7th Judicial District Court thereafter sentenced Appellant to a

term of Life in the Texas Department of Criminal Justice.

    2. On June 16, 2014, Appellant filed his notice of appeal with this Court.

    3. On September 20, 2014, the undersigned received 19 volumes of the official court

reporter’s record of the case. The undersigned has not yet completed a review of the transcripts.

    4. The undersigned is presently reviewing trial counsel’s discovery file which consists of a

banker box of discovery reports, statements, exhibits and CD-ROM video recordings of the

crime scene.

    5. Appellant’s brief is presently due on or before January 20, 2015.
    6. Despite the undersigned’s best efforts, it is unlikely that the initial brief on the merits will

be complete prior to expiration of the present briefing deadline. For the last 30-days, counsel has

worked almost exclusively on a capital murder federal habeas writ due that is due on January 13,

2015 to the United States District Court for the Western District of Texas in the matter of Paul

DeVoe v. Stephens (Director of TDCJ), 1:14CV00151-SS.

    7. In lieu of the above circumstances, the undersigned respectfully submits that a 30-day

extension of the briefing deadline would best serve the ends of justice in this cause.

    8. This is counsel’s second request for extension in this cause.

    9. On January 7, 2015, the undersigned contacted Assistant District Attorney Michael J.

West with respect to this motion. The State does not oppose this motion.

      WHEREFORE, PREMISES CONSIDERED, the Defendant hereby specifically requests
that this Honorable Court grant a 30-day extension from the present deadline date for the filing
of Appellant’s initial brief.
                                            Respectfully submitted,

                                               /s/ Carlo D’Angelo
                                               CARLO D’ANGELO
                                               ATTORNEY AT LAW
                                               100 East Ferguson, Suite 1210
                                               Tyler, Texas 75702
                                               Texas State Bar No. 24052664
                                               Tel 903.595.6776
                                               Fax 903.407.4119
                                               carlo@dangelolegal.com
                                               Attorney for Appellant

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing motion was
furnished to Assistant District Attorney Michael J. West, Office of the District Attorney, 100
North Broadway, 4th Floor, Smith County, Texas, 75702 via electronic filing on this 12 January
2015.


                                               /s/ Carlo D’Angelo
                                               Carlo D’Angelo



                                                  2
3